Judgment unanimously modified on the law and as modified affirmed and matter remitted to Niagara County Court for further proceedings, in accordance with the following memorandum: Because the People concede that there were errors in the second felony statement filed pursuant to CPL 400.21, we vacate defendant’s sentence and remit the matter to Niagara County Court for a new second felony statement and resentencing. (Appeal from judgment of Niagara County Court, DiFlorio, J. — burglary, third *1000degree.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.